Citation Nr: 1217426	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), claimed as depression.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a post operative residual scar from excision of melanoma.  

6.  Entitlement to service connection for a low back disability, claimed as arthritis.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part, denied service connection for the disabilities indicated above.  

In March 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

At the March 2012 hearing, the Veteran clarified that his claim for service connection for "arthritis" was a claim for a low back disability.  The Board has recharacterized this issue above to accurately reflect the nature of the claim.  

The issue involving entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in the form of aircraft noise during active duty service.

2.  Audiology evaluation reveals that the Veteran had hearing loss upon separation examination.  

3.  The Veteran has a current hearing loss disability.  

4.  The Veteran filed a claim for service connection for depression which was received in November 2006.  

5.  The Veteran is service-connected for PTSD.  

5.  There is no evidence of depression, or any other psychiatric disability, as a distinct and separate disability from the service-connected PTSD.  

6.  There is no credible evidence of any disability of the feet during active service; there is no diagnosis of any foot disability during active service.  

7.  There is evidence of post-service injuries to both feet.

8.  The Veteran has a current diagnosis of hallux abducto valgus of the right foot; there is no credible evidence linking this disability to service.   

9.  Service treatment records reveal treatment for acute and transitory skin symptoms; the Veteran's skin was normal on separation examination.

10.  There is no diagnosis of a current skin disability.  

11.  There is no evidence that melanoma became manifest during active service or with the first year after separation from service.  

12.  There is no credible evidence linking the Veteran's melanoma to active service or Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, claimed as depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for foot disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(6), 3.309(e) (2011).  

5.  The criteria for service connection for a post operative residual scar from excision of melanoma have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(6), 3.309(e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in April 2007 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran have been conducted and are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  General Service Connection Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

III.  Hearing Loss

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that he experienced acoustic trauma in the form of aircraft noise exposure during active service and that this is the cause of his current hearing loss.  The Veteran's separation papers, DD 214s, confirm that he served in the Air Force and that his occupational specialty was as aircraft repairman.  Other service personnel records confirm these duties during service.  Accordingly, the Board finds that the Veteran did experience acoustic trauma in the form of aircraft noise during service.  

The Veteran's entrance examination does not reveal that hearing loss was noted upon entry into service.  

In December 1967, separation examination of the Veteran was conducted.  The separation examination report indicates that the audiological examination was conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the December 1967 separation examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
25
LEFT
25
20
25
25
25

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal the presence of hearing loss in both ears upon separation from service.

In February 2009, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and noted the unconverted audiology results from separation examination revealed normal hearing.  The Veteran reported acoustic trauma in the form of exposure to aircraft noise during service.  He also reported post-service noise exposure while working in the construction industry.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
40
40
LEFT
25
25
40
55
50

The average pure tone decibel loss at the above frequencies was 36 for the right ear and 43 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  These findings confirm that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  

The examiner's diagnosis was that the Veteran had mild sensorineural hearing loss in his right ear and mild to moderate sensorineural hearing loss in his left ear.  The examiner's medical opinion was that "since normal hearing was documented at time of separation from the service, it does not appear likely that the hearing loss is related to in-service noise exposure."

The examiner incorrectly assessed the audiology evidence on the Veteran's separation examination report.  The converted audiology data clearly shows that the Veteran did have hearing loss upon separation examination.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The evidence supports that the Veteran experienced acoustic trauma in the form of aircraft noise exposure during service.  The separation examination report confirms that the Veteran had some degree of hearing loss upon separation from service.  See, Hensley supra.  The Veteran has a current hearing loss disability within the applicable criteria set forth at 38 C.F.R. § 3.385.  The negative opinion expressed in the 2009 Compensation and Pension examination report is based upon incorrect facts that the Veteran did not have hearing loss upon separation from service.  Accordingly, service connection for bilateral hearing loss is warranted.

IV.  Psychiatric Disability

Generally, claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

The Veteran has already been granted service connection for PTSD; despite this, he continues to assert a claim for service connection for "depression" as a separate disability.  

At the March 2012 hearing, the Veteran made two different assertions with respect to his claimed depression.  First he asserted that his depression was related to his service-connected PTSD.  If such is the case, his depression is already service-connected as a symptom of his PTSD and would be considered in the disability rating assigned.

The Veteran's second assertion at the hearing was that his claimed depression was in some way related to his service-connected diabetes mellitus.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Psychoses may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following a period active service for 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" is defined as:  brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  The evidence of record does not show that the Veteran has ever been diagnosed with a psychosis to warrant service connection on a presumptive basis.  

The problem with the Veteran's claim for service connection for an acquired psychiatric disability, other than PTSD, and claimed as depression, is that the evidence does not reveal that the Veteran has a diagnosis of any psychiatric disability other than PTSD within the appeal period.

The Veteran's service treatment records reveal that the Veteran reported recurring thoughts of suicide with a small attempt to cut his wrists in November 1964.  He was referred for psychiatric consultation which ultimately resulted in a diagnosis of schizoid personality disorder.  He was treated with medication.  Service treatment records are silent for any additional reports of psychiatric symptoms, suicidal thoughts, or suicide attempts.  

In December 1967, separation examination of the Veteran was conducted.  On the Report of Medical History he indicated that he had depression, excessive worry, and nervous trouble.  Psychiatric clinical evaluation was normal and the examining physician indicated that the Veteran had "nervous trouble, has moderate marital problems, normal reaction."  

VA mental health treatment records reveal that the Veteran underwent psychiatric evaluation and treatment in 1983 and 1984.  A November 1983 record shows that psychological testing of the Veteran was conducted and it did reveal symptoms of mild depression.  However, all of the other VA mental health treatment records from this period of time reveal that the Veteran required VA psychiatric evaluation and treatment as a result of criminal charges.  Records reveal that he had been arrested in October 1983 for "masturbating in front of 2 female individuals."  The October 1983 psychiatric evaluation specifically noted that the Veteran's mood was anxious and not depressed.  These treatment records reveal assessments of compulsive sexual acting out and exhibitionism.  Treatment continued for these disorders until the Veteran ceased attending treatment in April 1985.  

In December 2007, a VA psychiatric Compensation and Pension examination of the Veteran was conducted with respect to his claim for service connection for PTSD.  There was no report or notation of depressed mood.  No psychiatric disability was diagnosed.  

In February 2009, the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported his mood to generally be irritable; affect was appropriate to content.  The diagnosis was PTSD.  The was no diagnosis of depression as a separate and distinct psychiatric disability.  There was no evidence of any depressive symptoms noted on the examination.

At the March 2012 hearing the Veteran testified that he was not receiving any current psychiatric treatment.  He also testified that he felt depressed at times.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms that he experiences such as feeling depressed.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, such reports are not credible in light of the other evidence of record which fails to show any diagnosis or symptoms of depression since 1983.   

Simply put, there is no credible evidence of a diagnosis of depression of record.  There is no evidence of a diagnosis of depression, or any other psychiatric disability, as a separate diagnosis from the service-connected PTSD.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability; other than PTSD and claimed as depression; there is no doubt to be resolved; and service connection is not warranted.

V.  Foot Disability

The Veteran makes a generally vague claim for service connection for a foot disability.  He claims that during service he wore ill-fitting combat boots which were too tight and resulted in him developing a foot disability.  

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, any foot disability during active service.  Clinical evaluation of the Veteran's feet was normal on separation examination in December 1967.  On the accompanying Report of Medical History he did not report any history of foot symptoms.  

There is no evidence of any foot symptoms until decades after the Veteran separated from service.  A November 1983 VA treatment record reveals that the Veteran incurred a post-service injury to his right foot when he twisted it playing softball.  Private medical records dated in February 2005 reveal that the Veteran injured his left foot in a motor vehicle accident.  X-ray examination at that time revealed soft tissue swelling and disruption of the cortex of the head of the fifth metatarsal.

In February 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that during service in Vietnam his boots were tight and wet and that his feet hurt.  The Veteran reported complaints of pain at first metatarsal-phalangeal joint of both feet.  Physical examination revealed normal findings with respect to the left foot.  There was objective evidence of tenderness and pain on motion of the right first metatarsal-phalangeal joint.  X-ray examination of the feet revealed arthritis and hallux valgus of the first metatarsal-phalangeal joint of the right foot and the residuals of an old fracture from the 2005 motor vehicle accident in the left foot.  The diagnosis was hallux abducto valgus (bunion) of the right foot.  The examiner's medical opinion was that right foot bunion is less likely than not caused by or a result of wearing ill-fitting boots during service.  This opinion was supported by rationale including citation to appropriate medical texts.

The Veteran has a current diagnosis of hallux valgus of the right foot.  There is no evidence of any treatment for any foot disorder during service.  There is evidence of post-service injuries to both feet.  Review of the record does not reveal that the Veteran has asserted a continuity of symptomatology.  He merely asserts that his current foot disabilities, whatever they be, were caused by ill-fitting boots during service.  This assertion is not credible in light of the other evidence of record.  Finally, there is a credible medical opinion of record which states that the Veteran's current right foot disability is not related to service.  

The preponderance of the evidence is against the claim for service connection for foot disability; there is no doubt to be resolved; and service connection is not warranted.

VI.  Skin Claims

The Veteran has made claims for two distinct skin disabilities.  He has at times claimed that he has these disabilities as a residual of exposure to Agent Orange during active service.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. §  1116(f).  The Veteran's service personnel records confirm that he served in Da Nang, Vietnam during the requisite period of time.  Accordingly, he is presumed to have been exposed to herbicide agents (Agent Orange) during service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several specified disorders including: chloracne or other acneform disease consistent with chloracne; multiple myeloma; porphyria cutanea tarda; and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).

The term soft-tissue sarcoma includes the following:  adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and, malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).

Porphyria cutanea tarda, and chloracne, or other acneform disease, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if they manifest to a degree of 10 percent within the first year after the last date on which the veteran was exposed to Agent Orange during active service.    Other specified disabilities may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if they manifest at any point after exposure.  38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also not satisfied, then the Veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for skin cancers including melanoma, basal, and squamous cell.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Finally, malignant tumors (cancer) may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following a period active service for 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A.  Skin Disability

The Veteran generally asserts that he has a skin disability.  At the March 2012 hearing he specified that he had a skin disability which manifested as an intermittent "blotch" on his face under his eye.  

Service treatment records reveal that the Veteran was treated for acute and transitory skin symptoms during service.  In July 1964 he was treated for "intermittent heat rash on his thorax."  In November 1965 he had complaints of a rash in his groin which was diagnosed as "rule out tinea cruris."  A November 1967 service treatment note merely indicates "skin condition, skin irritation in beard area."  He was treated with some prescription medicaiton.  On separation examination in December 1967, the Veteran reported a history of boils.  Clinical evaluation of the Veteran's skin was normal with no abnormalities noted by the examining physician.  The examining physician did note that the Veteran had "boils, one year ago had two boils on the back of the neck - no further problem."  

Service treatment records do reveal that the Veteran fell and suffered an injury to his face while playing football.  An injury to the facial bone below the left eye was suspected; however, x-ray examination in February 1967 was within normal limits without evidence of fracture or disability.  

At the March 2012 hearing, the Veteran stated that his claim for a skin disability, other than the melanoma, was based on him having an intermittent blotch on his face below his eye.  He indicated that this claimed "blotch" occasionally showed up.  However, he did not indicate any treatment for any such skin disability.  

The evidence reveals that the Veteran did have acute and transitory skin symptoms during service including a rash of the groin and beard area, and boils on the back of his neck.  The Veteran's skin was normal on separation examination and there is no evidence that any of these skin symptoms have recurred since service.  While the Veteran did have an injury to his face below his left eye during service, there is no evidence of any diagnosis of any residual disability, including a skin disability, resulting from this injury.  The Veteran asserts he has an occasional "blotch" which comes and goes, but also admits that he has not been treated or diagnosed with any disability.  There is no evidence which reveals any skin disability which would warrant service connection on the presumptive basis of exposure to Agent Orange during service.  

The preponderance of the evidence is against the claim for service connection for a skin disability; there is no doubt to be resolved; and service connection is not warranted.

B.  Melanoma

The Veteran claims service connection for a post operative residual scar from excision of melanoma.  

At the March 2012 hearing, the Veteran testified that in 1972 he had melanoma excised from his chest.  This is consistent with the other evidence of record.  A February 1989 private hospital record notes that the Veteran was "status post malignant melanoma."  An associated February 1989 neurologic consultation report noted that the Veteran had a history of having a "malignant melanoma removed from his anterior chest wall with wide resection in 1972 at St. Vincent's Hospital."  

Attempts to obtain the records of the original diagnosis and surgery from St. Vincent's Hospital have been unsuccessful.  In May 2007, the hospital reported that the records had been destroyed because they were more than 30 years old.  There is no contemporaneous medical evidence available related to the original diagnosis and surgical treatment of the Veteran's claimed melanoma.  However, all subsequent medical records, and the Veteran's reports are consistent that he was diagnosed with melanoma which required surgical excision in 1972.  

Review of the service treatment records does not reveal any complaints, or diagnosis of melanoma or any skin symptoms in the area of the Veteran's chest.  Again, separation examination revealed that the Veteran's skin was normal on separation examination.  

In February 2009, a VA skin examination of the Veteran was conducted.  Residual scarring on the Veteran's chest as a residual of the surgical resection of the melanoma and subsequent skin graft was noted by the examiner.  The diagnosis was "history of melanoma with residual scarring."  The examiner's medical opinion was that the Veteran's melanoma was not caused by herbicide exposure during service.  

The evidence supports that the Veteran was diagnosed with melanoma in 1972, and that the cancer was surgically excised at that time; he has the residual scar on his chest from this treatment.  There is no evidence that melanoma became manifest during service or within the first year after the Veteran separated from service.  While the Veteran did serve in Vietnam, and is presumed exposed to Agent Orange, melanoma is not a disability for which service connection may be granted on the presumptive basis of Agent Orange exposure.  Finally, there is no credible evidence linking the Veteran's melanoma to service or to Agent Orange exposure during service.  The Veteran asserts that Agent Orange caused his melanoma, but this is countered by the medical opinion in the February 2009 Compensation and Pension examination report which is more probative and credible than the Veteran's unsupported assertion.  

The preponderance of the evidence is against the claim for service connection for a post operative residual scar from excision of melanoma; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disability, other than PTSD, claimed as depression, is denied.

Service connection for a foot disability is denied.

Service connection for a skin disability is denied.

Service connection for a post operative residual scar from excision of melanoma is denied.  


REMAND

At the March 2012 hearing, the Veteran clarified that his claim for "arthritis" was actually a claim for service connection for a low back disability.

Service treatment records reveal that the Veteran was treated for complaints of low back pain several times during service.  While his back was noted to be "normal" on separation examination, he did report continued symptoms of low back pain on his separation examination medical history.  

The medical opinion expressed in the March 2009 Compensation and Pension examination report is inadequate as it does not account for the Veteran's in-service treatment for low back pain, and the symptoms reported on separation examination.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for disabilities of the spine.  The report of examination is to include a detailed account of all manifestations of back pain found to be present.  The examiner is to review the evidence of record with attention to the service treatment records, which reveal treatment for complaints of low back pain during service and symptoms of low back pain being reported on separation examination, along with any pertinent medical history elicited from the Veteran, and provide opinions on the following:

* Whether the Veteran has a current back disability.

* Whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to service, including the instances of low back pain treated during service and the reported symptoms of back pain on separation.

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for service connection for a low back disability.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


